Blackwood, Special Judge, (dissenting). I do not concur in the manner of reaching the result announced by a majority of the court in this ease. The two questions upon which the court is divided, the decision of which control the disposition of the assets, are: (l) Do the facts, under the law, make a general assignment void for non-compliance with the statutes? (2) Can judgments under our statutes be confessed on indebtedness not due? A majority of the court are of the opinion that the transactions involved did not constitute a general assignment, as held by the chancellor. A majority of the judges here are also of the opinion that under our statute a judgment can be confessed upon indebtedness not due. Coke defines a judgment to be “ the very voyce of law and right.” Others have defined it to be “ the decision or sentence of the law, pronounced by a court or other competent tribunal upon the matter contained in the record;” the conclusion that naturally and regularly follows from the premises of law and fact, and depends not therefore on the arbitrary caprice of the judge, but on the settled and invariable principles of justice. Every point or legal question in this case, taken separately, has been decided by a majority of the judges in favor of the appellants. The result, therefore, that should follow naturally, regularly and logically should be for the appellants, like a judgment pronounced upon a special verdict. The result, as annonnced by a majority of the court, is made up of the union of the minority opinions of the judges on the several points of law involved. If another ease, similar in every particular, were Bubmitted to the chancellor, he, following the majority opinion on the several law questions, as settled here, would arrive at a result and distribute the assets in a manner entirely different from the directions sent him by this court in this case. It strikes me as an effort to make one right out of two wrongs. The result announced by a majority of the learned judges is arrived at by a species of logic which I am unable to comprehend, and therefore unwilling to sanction.